Citation Nr: 0006064	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-33 680 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of the overpayment of 
Department of Veterans Affairs (VA) disability pension in the 
calculated amount of $6,572.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from November 1944 to July 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 decision by the Committee on 
Waivers and Compromises (Committee) of the Newark, New Jersey 
VA Regional Office (RO), which denied waiver of overpayment 
of VA pension benefits in the calculated amount of $6,572.  
The veteran subsequently moved to Florida.  In April 1999, 
the veteran's records were transferred to the St. Petersburg, 
Florida RO.


REMAND

The Board notes that the veteran requested a hearing before a 
Member of the Board at the RO.  In March 1999, the Newark RO 
scheduled the veteran for a Travel Board hearing before a 
Member of the Board at the Newark RO in April 1999.  In a 
March 1999 letter, the veteran advised that he had moved to 
Florida and asked that this hearing be rescheduled.  In July 
1999, the St. Petersburg RO scheduled the veteran for a 
Travel Board hearing before a Member of the Board at the St. 
Petersburg RO in August 1999.  In a July 1999 letter, the 
veteran advised that he would be out of the state at the time 
attending personal matters and requested that the hearing 
again be rescheduled.  In a November 1999 letter, the St. 
Petersburg RO advised the veteran that he had been scheduled 
for a Travel Board hearing before a Member of the Board at 
the St. Petersburg RO in December 1999.  In this letter, the 
veteran was informed that he must notify the RO of his 
acceptance of this hearing or it would be canceled, but he 
would remain on the hearing schedule for a future hearing.  
In a November 1999 statement, the veteran declined the 
December 1999 hearing and requested that he be rescheduled 
for a hearing after January 2000.  

In December 1999, the RO noted that the veteran had been 
scheduled for 3 Travel Board hearings and had canceled all of 
them.  The RO determined that only one of the veteran's 
hearing cancellations was for a valid reason, and thus, the 
veteran had ample opportunity to be heard.  The RO certified 
the case to the Board.  The Board notes that the veteran has 
timely requested that his hearings be canceled due to his 
inability to attend.  It is clear that the veteran has not 
withdrawn his request for a travel board hearing. 
Accordingly, this case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
Travel Board hearing.  The veteran should 
be informed that the only location in 
Florida for a Travel Board hearing is St. 
Petersburg.  The veteran should be 
informed that he must have a valid reason 
for cancellation of subsequent hearing 
and if none provided, his request for a 
hearing will be determined to be 
withdrawn. 

Following completion of this action, the RO should review the 
claim.  Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




